                                                        USDCSDNY
                                                        DOCUMENT                 i•
                                                        ELECTRONIC \.LLY FILED 1
                                                        DOC#:_______,__
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        DATE FILED:_: ';./,20/I    9 ·.
                                                                                ,1!
MICHAEL KARSCH,
               Plaintiff,                           17-CV-3880 (VM) (BCM)
        -against-                                   ORDER
BLINK HEALTH LTD., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiffs letter-application dated December 20,

2019 (Dkt. No. 141), which "request[s] a 34-day extension of the fact discovery deadline from

December 23, 2019 to January 21, 2020," as well as defendants' responding letter dated

December 23, 2019 (Dkt. No. 144), which opposes plaintiffs request.

       Plaintiffs optional reply shall be filed no later than December 27, 2019, in accordance

with Moses Ind. Prac. § 2(e);

       Judge Moses will hold a telephonic conference on January 2, 2020, at 11 :30 a.m.

Counsel for the parties are directed to call (212) 805-0228 a few minutes before 11 :30 a.m., with

all attorneys on one line.

       This Order has no effect on the parties' other litigation deadlines or obligations, including

those set forth in the Court's Order dated November 14, 2019. (Dkt. No. 133.)

Dated: New York, New York
       December 26, 2019                     SO ORDERED.


                                            �,O:'h                                A
                                             BARBARAMOSts�
                                             United States Magistrate Judge
